 1
                                                      THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9   CITY OF ISSAQUAH, a municipal                     No. 18-cv-000910 RSM
     corporation,
10                 Third-Party Defendant,              STIPULATION AND ORDER RE-
            v.                                         NOTING JR HAYES & ASSOC., INC.’s
11                                                     MOTION FOR SUMMARY JUDGMENT
     ORA TALUS 90, LLC, a Delaware limited             AGAINST ORA TALUS 90, LLC,
12   liability company; and RESMARK                    RESMARK EQUITY PARTNERS, LLC
     EQUITY PARTNERS, LLC, a Delaware                  AND TERRA TALUS, LLC
13   limited lability company,

14                          Defendant.

15   ORA TALUS 90, LLC, a Delaware limited
     liability company; and RESMARK
16   EQUITY PARTNERS, LLC, a Delaware
     limited liability company,
17
                            Third-Party Plaintiffs,
18
              v.
19
     TERRA TALUS LLC, a Washington
20   limited liability company; ELEMENT
     RESIDENTIAL INC., a Washington
21   corporation; JOSHUA FREED, an
     individual; TERRA ASSOCIATES, INC., a
22   Washington corporation; J.R. HAYES &
     SONS, INC., a Washington corporation;
23   TALUS MANAGEMENT SERVICES
     LLC, a Washington limited liability
24   company; and TALUS 7&8, LLC, a
     Washington limited liability company,
25
                            Third-Party Defendants.
26

     STIPULATION AND ORDER- 1

                                                                                 STOEL RIVES LLP
                                                                                      ATTORNEYS
                                                                 600 University Street, Suite 3600, Seattle, WA 98101
     111338703.1 0069653-00002                                                 Telephone 206.624.0900
 1                                              I. STIPULATION

 2            1.        JR Hayes, Inc. timely filed a motion for summary judgment (“JR Hayes SJM”)

 3   against ORA Talus 90, LLC, Resmark Equity Partners, LLC (hereinafter collectively ORA Talus)

 4   and Terra Talus LLC.

 5            2.        The JR Hayes SJM is noted for June 25, 2021.

 6            3.        The parties stipulate and agree to request leave of the Court to renote the JR Hayes

 7   SJM one week later, Friday, July 2, 2021, and to move the parties’ briefing dates to conform to the

 8   new noting date.

 9            4.        The reasons for the request are that ORA Talus’s local counsel has had to travel out

10   of town due to a death in the family, and ORA Talus and JR Hayes are pursing discussions

11   regarding the potential resolution of the summary judgment motion and/or the claims between

12   them.

13            5.        A summary judgment motion brought by another party in the case is already noted

14   for July 2, 2021, and the one-week extension will not affect other dates in the Court’s pre-trial

15   order.

16
      HARRIGAN    LEYH              FARMER       &
17    THOMSEN, LLP

18    By: /s/ Tyler Farmer by PJM with
      permission
19    Arthur W. Harrigan, Jr., Esq. WSBA #1751
      Tyler L. Farmer, Esq. WSBA #39912
20    999 Third Avenue, Suite 4400
      Seattle, WA 98104
21    Telephone: 206-623-1700
      Facsimile: (206) 623-8717
22
      Email: arthurh@harriganleyh.com
23    Email: tylerf@harriganleyh.com
      Attorneys for Defendants/ Counterclaimants
24    ORA Talus 90, LLC and Resmark Equity
      Partners, LLC
25

26

     STIPULATION AND [PROPOSED] ORDER GRANTING REQUEST TO RENOTE SUMMARY JUDGMENT
     HEARING DATE - 2
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     111338703.1 0069653-00002                                                       Telephone 206.624.0900
 1
      BROWN WHITE & OSBORN LLP
 2
      By: /s/ Cynthia M. Cohen by PJM with
 3    permission
      Cynthia M. Cohen, Admitted Pro Hac Vice
 4    333 S. Hope Street, Suite 4000
      Los Angeles, CA 90071
 5    Telephone: 213-613-0500
      Facsimile: 213-613-0550
 6    E-Mail: ccohen@brownwhitelaw.com
      Attorneys for ORA Talus 90, LLC and
 7    Resmark Equity Partners, LLC
 8

 9   WILSON SMITH COCHRAN DICKERSON

10   By: /s/ Whitney L.C. Smith by PJM with permission
     Whitney L.C. Smith, WSBA #21159
11   Brian Buron, WSBA #27206
     901 5th Ave., Suite 1700
12   Seattle, WA 98164-2050
     Telephone: 206-623-4100
13   Facsimile: 206-623-9273
     Email: smithw@wscd.com
14   Email: buron@wscd.com

15            Attorneys for Terra Talus, LLC

16   FOSTER GARVEY PC
17   By: /s/ Jack P. Zahner by PJM with permission
     Jack P. Zahner, WSBA #24505
18   1111 Third Avenue, Suite 3000
     Seattle, WA 98101
19
     Telephone: 206-689-8500
20   Email: jack.zahner@foster.com
     Attorneys for J.R. Hayes & Sons, Inc, Talus 7 & 8, LLC,
21   and Talus Management Services LLC

22   PREG O’DONNELL & GILLETT PLLC

23   By: /s/ John K. Butler by PJM with permission
     John K. Butler, WSBA #28528
24   Stephanie Ballard, WSBA #49268
     901 5th Avenue, Suite 3400
25   Seattle WA 98164
     Telephone: 206-287-1775
26   Email: jbutler@pregodonnell.com

     STIPULATION AND [PROPOSED] ORDER GRANTING REQUEST TO RENOTE SUMMARY JUDGMENT
     HEARING DATE - 3
                                                                               STOEL RIVES LLP
                                                                                    ATTORNEYS
                                                               600 University Street, Suite 3600, Seattle, WA 98101
     111338703.1 0069653-00002                                               Telephone 206.624.0900
 1   Email: sballard@pregodonnell.com
     Attorneys for Third-party Defendant / Fourth-Party Plaintiff J.R. Hayes & Sons, Inc.
 2
     STOEL RIVES LLP
 3
     By: /s/ Patrick J. Mullaney
 4   Patrick Mullaney, WSBA #21982
     600 University Street, Suite 3600
 5   Seattle, WA 98101
     Telephone: 206-624-0900
 6
     Facsimile: 206-386-7500
 7   Email: Patrick.mullaney@stoel.com
     Attorneys for J.R. Hayes & Sons, Inc,
 8   Talus 7 & 8, LLC, and Talus Management Services LLC

 9                                                  ORDER
10            Based on the above stipulation of the parties, the Court grants the stipulated request to re-
11   note the JR Hayes summary judgment motion to July 2, 2021 and to adjust the parties’ briefing
12   schedule according.
13

14            DATED this 21st day of June, 2021.
15

16

17                                                   A
                                                     RICARDO S. MARTINEZ
18                                                   CHIEF UNITED STATES DISTRICT JUDGE
19

20
     Presented by:
21
     /s/ Patrick J. Mullaney
22
     Patrick J. Mullaney, WSBA No. 21982
23   Stoel Rives LLP
     600 University Street, Suite 3600
24   Seattle, WA 98101
     Telephone: 206.624.0900
25   Facsimile: 206.386.7500
     patrick.mullaney@stoel.com
26

     STIPULATION AND [PROPOSED] ORDER GRANTING REQUEST TO RENOTE SUMMARY JUDGMENT
     HEARING DATE - 4
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     111338703.1 0069653-00002                                                        Telephone 206.624.0900
